Name: Commission Regulation (EC) NoÃ 1262/2006 of 23 August 2006 amending Council Regulation (EC) NoÃ 51/2006 as regards the list of vessels engaged in illegal, unreported and unregulated fisheries in the north-east Atlantic
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 24.8.2006 EN Official Journal of the European Union L 230/4 COMMISSION REGULATION (EC) No 1262/2006 of 23 August 2006 amending Council Regulation (EC) No 51/2006 as regards the list of vessels engaged in illegal, unreported and unregulated fisheries in the north-east Atlantic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular point 13.2. of Annex III thereto, Whereas: (1) The European Community has, since 1981, been a Party to the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (2). (2) In May 2006 the North-East Atlantic Fisheries Commission (NEAFC) made a recommendation to amend the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries. Implementation of the recommendation in the Community legal order should be ensured. (3) Regulation (EC) No 51/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Appendix 4 to Annex III to Regulation (EC) No 51/2006 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 16, 20.1.2006, p. 1. Regulation as last amended by Regulation (EC) No 941/2006 (OJ L 173, 27.6.2006, p. 1). (2) OJ L 227, 12.8.1981, p. 21. ANNEX In Annex III of Regulation (EC) No 51/2006 Appendix 4 is replaced by the following: Appendix 4 to Annex III List of vessels with the following IMO numbers that have been confirmed by NEAFC as having engaged in illegal, unreported and unregulated fisheries IMO (1) ship identification number Vessels name (2) Vessels name (2) 6719419 GRAN SOL Panama 7321374 FONTE NOVA Panama 7332218 IANNIS I Panama 7347407 SUNNY JANE Belize 7385174 MURTOSA Togo 7700104 BRIZ Panama 7803255 KERGUELEN Guinea Conakry 8028424 ICE BAY Cambodia 8326319 PAVLOVSK Georgia 8422838 ISABELLA Georgia 8422852 DOLPHIN Georgia 8522030 CARMEN Georgia 8522042 JUANITA Georgia 8522119 EVA Georgia 8522169 ROSITA Georgia 8606836 ULLA Georgia (1) International Maritime Organisation. (2) Any changes of names and flags and additional information on the vessels are available on the NEAFC website: www.neafc.org